Citation Nr: 0409436	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  98-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) as a result of sexual assault and 
sexual harassment.

2.  Entitlement to service connection for a gynecological 
disability manifested by severe bleeding.

3.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for dental trauma, for dental treatment purposes.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  
It appears that she also had service in the reserves, but the 
dates and character of this service are not verified in the 
record of the case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) a Houston, Texas.  

In an August 1997 rating decision, the RO denied entitlement 
to service connection for PTSD and for excessive 
gynecological bleeding.  The veteran filed a notice of 
disagreement in October 1997 disputing, and initiating appeal 
of, the RO's decision of these issues.  A statement of the 
case addressing those issues was provided in March 1998, and 
the veteran perfected the appeal by filing a substantive 
appeal document later in that month.  In the August 1997 
rating decision the RO also denied entitlement to service 
connection for dental trauma, for dental treatment purposes.  
However, the veteran did not file a notice of disagreement 
contesting the RO's decision of that issue.  

In an April 2001 rating decision, the RO again denied 
entitlement to service connection for dental trauma, for 
dental treatment purposes.  In May 2001, the veteran filed a 
notice of disagreement disputing, and initiating appeal of, 
the RO's decision of that issue.

It is noted that the RO denied entitlement to service 
connection for a nervous condition in a November 1998 rating 
decision, but the veteran did not file a timely notice of 
disagreement with that decision.

A personal hearing before the undersigned Veterans Law Judge 
was conducted by videoconference in November 2003.  A hearing 
transcript is of record

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA ) AMC.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


Statement of the Case after Notice of Disagreement

In the August 1997 rating decision, the RO denied entitlement 
to service connection for dental trauma, for dental treatment 
purposes.  However, the veteran did not file a notice of 
disagreement contesting the RO's decision of that issue.  
Therefore, the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

In an April 2001 rating decision, the RO again denied 
entitlement to service connection for dental trauma, for 
dental treatment purposes.  In May 2001, the veteran filed a 
notice of disagreement disputing, and initiating appeal of, 
the RO's decision of that issue.

A notice of disagreement must be followed by a statement of 
the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29 
(2003).  The RO did not issue a statement of the case after 
the veteran submitted the notice of disagreement in May 2001.

Where a claimant files a notice of disagreement but the RO 
has not issued a statement of the case, the claim must be 
remanded to the RO for issuance of such adjudicative 
document.  Godfrey v. Brown, 7 Vet. App. 439 (1995), 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, the claim will be remanded.  Id.; see also 
38 C.F.R. § 19.9(a) (2003).  On remand, the RO must provide 
the veteran and any representative she may have at that time 
with a statement of the case.  The statement of the case 
should address the issue whether new and material evidence 
was submitted to reopen the previously denied claim of 
entitlement to service connection for dental trauma, for 
dental treatment purposes.  The statement of the case should 
advise the veteran of the time period in which a substantive 
appeal must be filed in order to obtain appellate review of 
the issue.  Thereafter, the veteran must submit a timely 
substantive appeal in order for the Board to have 
jurisdiction over the claim.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.300-20.306 (2003).


Notice and Development

The claims of entitlement to service connection for PTSD as 
the result of sexual assault and sexual harassment and for a 
gynecological disorder manifested by severe bleeding are 
remanded so that additional efforts may be undertaken to 
develop evidence that could help to substantiate the claims 
and so that the veteran may be notified about evidence that 
is needed to substantiate the claims.

The veteran alleges that she began to have severe 
gynecological bleeding while on active duty with her USARIEM 
(United States Army Research Institute of Environmental 
Medicine) unit in Natick, Massachusetts.  She alleges that 
she was the victim of sexual and other personal assault 
(including battery) while on active duty with her unit at the 
United States Army Forces Command at Fort Devens, 
Massachusetts.  Service personnel records show that she was 
transferred from the former to the latter duty in July 1975.  




In addition, the veteran alleges that she endured head 
trauma, apparently as part of a personal assault, at Fort 
Jackson, South Carolina, although she has not clarified the 
circumstances and date of this supposed incident.

This appeal is governed by the Veterans Claims Assistance Act 
of 2000 (VCAA) and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Signed into law on November 9, 2000, the VCAA eliminated the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after November 9, 2000 or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Because the claims presented on appeal for service connection 
for PTSD and a gynecological disability manifested by 
excessive bleeding were pending before VA on the November 9, 
2000 date of enactment of the VCAA, they are subject to the 
terms of that statute.  

The regulations implementing the VCAA that have been 
promulgated are effective from the date of the statute's 
enactment, except for certain provisions concerning the 
reopening of claims with new and material evidence.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003); 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001).  Without providing for any 
rights over and above those established in the VCAA, they 
define the requirements of the statute with additional 
specificity.  See 66 Fed. Reg. 45,629.





The VCAA requires VA to provide claimants with certain notice 
concerning the evidence that is needed to substantiate their 
claims.  The notice furnished by VA 
must inform the claimant, and the claimant's representative, 
if any, of any information and of any medical and lay 
evidence that VA determines is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

This amendment is by its terms retroactive to the November 9, 
2000 date of enactment of the VCAA.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

Moreover, the VCAA requires VA to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA must make reasonable efforts to obtain outstanding records 
pertinent to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

When such records are in the custody of a federal department 
or agency, VA must continue to try to obtain them until it 
has been successful unless it is reasonably certain that they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

VA must give appropriate notice to the claimant if it is 
unable to obtain needed records.  38 C.F.R. § 3.159(e).  
Under the VCAA, the duty to obtain records applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).

While it has advised her from time to time about the kind of 
evidence that is needed to support her claims for benefits 
for PTSD and a gynecological disability manifested by 
excessive bleeding, the RO has not provided the veteran with 
the notice that is required by the VCAA.  On remand, the RO 
must provide such notice to the veteran and any 
representative that she may have at that time.

The notice must apprise the veteran of alternate sources of 
evidence, for two reasons.  

First, it is evident that the RO has been able to obtain only 
a scant, partial set of the veteran's service medical records 
and has not succeeded in securing the particular service 
medical records that the veteran has alleged would 
substantiate her claims.  The National Personnel Records 
Center (NPRC), the claims file shows, confirmed in April 2001 
that no additional service medical records were available for 
the period extending from May 1974 to May 1976 during which 
the veteran served on active duty.  The notice issued by the 
RO on remand under section 5103 of the VCAA should describe 
sources of alternate evidence that may be needed when service 
medical records cannot be found.  
The Department of Veterans Affairs Adjudication Procedure 
Manual provides that alternate sources of evidence should be 
resorted to in fire-related cases.  See BVA Adjudication 
Procedure Manual, M21-1, Part III, Paragraphs 4.23, 4.25, 
4.29 (Change 88, February 27, 2002).  A "partial list" of 
"alternate documents that might substitute for service 
medical records" is set forth in M21-1:  VA military files; 
statements from service medical personnel; "buddy" 
certificates of affidavits; state or local accident and 
police reports; employment physical examinations; medical 
evidence from hospitals, clinics, and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after separation; letters written during service; 
photographs taken during service; pharmacy prescription 
records; and insurance examinations.  Adjudication Procedure 
Manual, M21-1, Part III, Paragraph 4.25.  NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data 
(Form 13055) should be given to the claimant for completion 
and return to the RO.  Adjudication Procedure Manual, M21-1, 
Part III, Paragraph 4.23.

Second, this is a case in which the veteran has alleged that 
she was a victim of sexual and other personal assault (as 
well as verbal sexual harassment) during her active duty 
service, and in such cases, VA recognizes that such events 
are often not reported by victims and therefore, although 
alleged as part of a service connection claim, may not be 
confirmed in the claimant's service medical records or 
service personnel records.  

The NPRC informed the RO in June 1997 that it had found no 
information in the veteran's service records concerning 
sexual harassment or sexual assault.  However, for a claim of 
entitlement to service connection for PTSD to be granted, 
there must be credible evidence that the traumatic event(s) 
(stressor(s)) upon which a medical diagnosis of PTSD could be 
based actually occurred.  38 C.F.R. § 3.304(f) (2003).  

Unless - - what is not the case here - - an alleged stressor 
concerns combat in which the veteran is shown to have 
participated, the veteran's allegations must be corroborated 
by independent evidence.  Id.  Accordingly, VA adjudication 
policy and regulations provide that when a claimant's 
allegations of sexual or other personal assault are not 
documented in service medical or personnel records, alternate 
evidence may be needed.  
Alternate sources of evidence to support a claim concerning 
sexual or other personal assault are described in the BVA 
Adjudication Procedure Manual.  See Adjudication Procedure 
Manual, M21-1, Part III, Paragraph 5.14c(5).  Such evidence 
also is described in 38 C.F.R. § 3.304(f), as amended in 
March 2002:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  

67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now codified at 
38 C.F.R. § 3.304(f)(3) (2003)).  It is observed in the 
regulation:  "VA will not deny a post- traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence." 38 C.F.R. § 3.304 
(f)(3).  Therefore, the notice issued by the RO on remand 
under section 5103 of the VCAA should refer to such alternate 
evidence.


At the same time, the Board notes that the record as it 
stands currently contains a number of items of evidence of a 
kind described by the regulation and that this evidence tends 
to corroborate the contention of the veteran that she was 
assaulted, including sexually, and sexually harassed on 
various occasions during active duty service between May 1974 
and May 1976.  

The service personnel records that have been obtained show 
that between October 1975, when she was recommended for 
promotion in laudatory terms, and April 1981, when she was 
released from the reserves for "unsatisfactory 
participation" after a series of unexcused absences from 
duty, the veteran's performance deteriorated.  A service 
dental record dated in July 1980 reflects that the veteran 
was found to have a fractured root and was advised to see an 
oral surgeon.  The veteran has alleged that she was hit in 
the jaw by other soldiers.

On remand, the RO must make efforts to obtain certain medical 
records that could help to substantiate the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  

As noted above, complete sets of the veteran's service 
medical records and service personnel records have not been 
obtained, and the NPRC has apprised the RO that no additional 
such records are available.  Additional service medical 
records would be particularly helpful to each of the claims.  
It appears to the Board that the RO's efforts to obtain the 
needed service medical records have been thorough and another 
effort would be futile.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  Therefore, the Board is requesting in this 
Remand that the RO try to obtain as a substitute for the 
service medical records documentation from Office of the Army 
Surgeon General (SGO).  

At the same time, the RO should make efforts on remand to 
obtain certain records of medical treatment by private 
providers that the veteran has said she received during 
service and is relevant the current claims.

In addition, the RO should assure that it has obtained all 
post-service medical records that have to do with a 
gynecological disability manifested by severe bleeding.  

Private medical records dated in 1989 confirm that at that 
time, the veteran had such a condition.  VA outpatient 
treatment records contained in the claims file that are dated 
in 1997 show a diagnosis of "hemophilus vaginalis."  
Medical records that are dated closer to the time of the 
veteran's years in service than those now on file could have 
a bearing on the question as to whether the veteran currently 
has a gynecological disorder manifested by severe bleeding 
that is service related.

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

Under the VCAA, a need for a medical examination or opinion 
in the decision of the claim is considered to exist if the 
record, including all information and lay or medical evidence 
(including statements of the claimant), presents competent 
evidence that the veteran has a current disability, or 
persistent or recurring symptoms thereof, and indicates that 
the current condition may be associated with his or her 
service.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

The Board finds that competent medical evidence is needed to 
aid VA adjudicators in determining whether the veteran 
currently has a gynecological disorder manifested by severe 
bleeding that is related to her active duty service.

The Board also has concluded that a VA medical examination 
should be performed in conjunction with the claim of 
entitlement to service connection for PTSD.  The Board notes 
that a diagnosis of PTSD standard, even when based on one or 
more stressors alleged by a veteran, does not enable VA 
adjudicators to grant a claim for service connection for PTSD 
unless VA has determined that the stressor or stressors on 
which the diagnosis is based have been verified.  
Verification of the occurrence of a stressor is part of the 
proof required to establish service connection for PTSD.  
38 C.F.R. § 3.304(f).  Whether a stressor alleged by a 
claimant actually occurred is a question of fact that is 
resolved not by medical experts but by VA adjudicators alone.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The determination is to be made with reference to the 
"places, types and circumstances" of a veteran's service.  
38 C.F.R. § 3.303(a).  At the same time, when a claim of 
entitlement to service connection for PTSD is based on 
allegations of personal, including sexual, assault, VA may 
submit any evidence it receives to an appropriate medical or 
mental health professional for an opinion as to whether a 
personal assault occurred.  38 C.F.R. § 3.304(f) (3).  

A VA mental disorders examination performed in October 1998 
in conjunction with the claim resulted in a multiaxial 
assessment that included an Axis I diagnosis of 
"[d]elusional disorder" and an Axis IV diagnosis that 
included "questionable history of sexual assault in the 
service."  A diagnosis of PTSD is not stated in the 
examination report.  At the same time, the examination report 
indicates, the examiner stated that "[i]f information should 
become available that the veteran's story of harassment by 
the alleged perpetrator is correct, then the diagnosis of 
delusional disorder is quite questionable and, in fact, would 
need to be changed."  The Board finds that the veteran 
should be seen in another VA examination in which the 
examiner considers, and has an opportunity to ask the veteran 
about, evidence already on file that could indicate that she 
experienced the traumatic events that she has alleged and any 
additional evidence that is acquired on remand.

Both of the examinations requested here should be performed 
only after the RO has made all appropriate efforts to 
associate with the claims file all outstanding medical 
records and other evidence pertinent to the service 
connection claim.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following actions:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should provide the 
veteran and her representative, if any, 
with a statement of the case concerning 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for dental trauma, for dental 
treatment purposes.  The statement of the 
case should be accompanied by an 
explanation of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

In particular, the VBA AMC must provide 
the veteran with notice specifically 
describing the type of evidence and 
information that could help to 
substantiate her claims of entitlement to 
service connection for PTSD as the result 
of sexual assault and sexual harassment 
and for a gynecological disability 
manifested by excessive bleeding.  

By way of explaining what evidence or 
information is needed when, as in this 
case, service medical records are 
unavailable, this notice should apprise 
the veteran of alternate sources of 
evidence to show that she was treated 
during service for sexual assault and 
sexual harassment, or symptoms thereof, 
and for excessive gynecological bleeding, 
in accordance with the procedures set 
forth in VBA's Adjudication Procedure 
Manual, M21-1.  

By way of explaining what evidence or 
information is needed to support her 
contention that she was sexually 
assaulted and sexually harassed during 
service, this notice should apprise the 
veteran that when service medical or 
personnel records do not note, or 
suggest, that sexual assault or sexual 
harassment alleged by a claimant actually 
occurred, evidence from sources other 
than a veteran's service records may be 
presented to corroborate the claimant's 
account, and the notice should describe 
such alternate sources of evidence.  In 
so doing, the notice should refer to the 
alternate sources of evidence to support 
allegations of sexual and other personal 
assault that are described in VBA's 
Adjudication Procedure Manual, M21-1 and 
in 38 C.F.R. § 3.304(f), as amended in 
March 2002.

In the notice, the VBA AMC should ask the 
veteran to identify all treatment for a 
gynecological disorder manifested by 
bleeding that she received from the time 
she was separated from service until 
1989.

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response. 


In addition, and regardless of what the 
veteran's response, if any, is, the VBA 
AMC should do the following:

(i) Contact the NPRC and request that it 
obtain all Office of the Army Surgeon 
General (SGO) reports concerning the 
veteran dated during the specific period 
extending from May 1974 to May 1976 that 
comprised her active duty service and 
through April 1981, when, it is shown in 
the claims file, her service in the 
reserves ended.  Make specific reference 
in the request to records, including 
records of psychiatric treatment, 
generated at the military medical 
facility at Fort Campbell, Kentucky.  All 
information that could aid in the effort 
to retrieve any such reports, including 
the three different surnames that, it is 
shown in the claims file, the veteran 
used at different times during service 
and her different units of assignment 
during her active duty service, should be 
provided with the request to the NPRC.

(ii)  The VBA AMC should send another 
letter to Leonard Morse Hospital in 
Natick, Massachusetts containing a 
request for all medical records 
concerning the veteran that are dated 
during the specific period extending from 
May 1974 to May 1976 that comprised her 
active duty service and through April 
1981, when, it is shown in the claims 
file, her service in the reserves ended.  
The VBA AMC should cite in the letter the 
three different surnames that, it is 
shown in the claims file, the veteran 
used at different times during service.



(iii)  The VBA AMC should send separate 
letters to Burbank Hospital and Dr. S in 
Fitchburg, Massachusetts, referred to in, 
respectively, the VA Form 21-4142 that 
the veteran submitted in November 2000 
and the statement that she submitted in 
September 2002, containing a request for 
all medical records for the veteran that 
are dated during the specific period 
extending from May 1974 to May 1976 that 
comprised her active duty service and 
through April 1981, when, it is shown in 
the claims file, her service in the 
reserves ended.  Cite in the letter the 
three different surnames that, it is 
shown in the claims file, the veteran 
used at different times during service.

All records and information obtained 
which are not duplicative of evidence 
already received should be associated 
with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran and her 
representative, if any, that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special gynecological examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any gynecological disability 
manifested by bleeding which may be 
present.




The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The medical specialist should provide in 
the examination report(s) the diagnosis 
or diagnoses of any gynecological 
disorder or disorders found during the 
examination.  Then, as to each disorder 
diagnosed, the medical specialist must 
express an opinion in the examination 
report(s) as to whether it is at least as 
likely as not that the disorder is 
related to service (injury or disease 
therein, to include surgery performed 
during service), or if pre-existing 
service, was/were aggravated thereby.  
The opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should arrange for a VA 
special PTSD examination for the purpose 
of ascertaining whether the veteran now 
has PTSD as the result of having 
experienced one or more personal, 
including sexual, assaults during 
service.  The examination should be 
performed by the same VA physician who 
conducted the VA mental disorders 
examination in October 1998.  If that 
physician is not available, the 
examination should be performed by a VA 
psychiatrist.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner must be requested to address 
the following medical issues:  Is it at 
least as likely as not, taking into 
account all of the evidence on file and 
her own statements, that the veteran was 
personally, including sexually, assaulted 
during service one or more times?  Is it 
at least as likely as not that the 
veteran now has PTSD and developed that 
disorder as the result of one or more 
personal, including sexual, assaults that 
she suffered during service? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for PTSD and for a 
gynecological disorder manifested by 
severe bleeding.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


